MEMORANDUM OPINION
No. 04-04-00084-CV
Michael Allen MURCHISON,
Appellant
v.
Angelica Marie MURCHISON,
Appellee
From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CI-00500
Honorable Andy Mireles, Judge Presiding
PER CURIAM
Sitting:	Karen Angelini, Justice
		Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	March 31, 2004
DISMISSED
	Appellant Michael Allen Murchison ("Murchison") has failed to pay the applicable filing fee
in this appeal. Texas Rule of Appellate Procedure 5 provides,
	A party who is not excused by statute or these rules from paying costs must pay--at
the time an item is presented for filing--whatever fees are required by statute or
Supreme Court order. The appellate court may enforce this rule by any order that is
just.
Tex. R. App. P. 5. We, therefore, on March 3, 2004, ordered Murchison to pay the applicable filing
fee within ten days or warned that we would dismiss his appeal. (1)
	Despite our order of March 3rd, Murchison has wholly failed to pay the applicable filing fee.
We, therefore,	dismiss this appeal. See Tex. R. App. P. 42.3(c).
							PER CURIAM
1. In our order of March 3, 2004, we also explained that because Murchison did not timely file an affidavit of
indigence with or before his notice of appeal, he failed to establish indigence under Texas Rule of Appellate Procedure
20.1.